DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 06/30/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims filed on 06/30/2022 have been amended as follows: 
In claim 1, line 7, replace “form” with “from”.
In claim 1, line 12, replace “form” with “from”.
In claim 7, line 11, replace “form” with “from”.
In claim 10, line 18, replace “form” with “from”.



Allowable Subject Matter
Claims 1-4, 6, 7, 9, 10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 7 and 10) of the instant application have been amended to recite a beamforming device that includes a plurality of antenna units which receive and transmit signals according to different radiation angles. A switch circuit selectively conducts one of the plurality of antenna units to the transceiver circuit according to a control signal.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 7 and 10. Specifically, the examiner’s best prior art by Scarpetta (US 5,257,031) does not teach “the plurality of antenna units each have a wire length different from each other so that the plurality of radiation angles respectively corresponding to the plurality of antenna units are different from each other” as recited in claims 1, 7 and 10. 
Therefore, claims 1, 7 and 10 are considered distinct from prior art and are allowable. Since claims 2-4 and 6 are depending on claim 1, claim 9 is depending on claim 7, and claims 12-14 are depending on claim 10, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631